ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                             )
                                         )
BNN Logistics                            ) ASBCA Nos. 61841, 61862, 61905
                                         )            62241, 62355, 62356
                                         )            62357, 62651, 63310
                                         )            63311
                                         )
Under Contract No. W91B4N-11-D-7005      )

APPEARANCES FOR THE APPELLANT:              Michael D. Maloney, Esq.
                                             Williams Mullen
                                             Tysons Corner, VA

                                            Todd W. Miller, Esq.
                                             Miller & Miller
                                             Denver, CO

                                            Enayat Qasimi, Esq.
                                             Whiteford, Taylor & Preston L.L.P.
                                             Washington, DC

APPEARANCES FOR THE GOVERNMENT:             Scott N. Flesch, Esq.
                                             Army Chief Trial Attorney
                                            James D. Stephens, Esq.
                                            MAJ Jill B. Wiley, JA
                                            1LT Bryan R. Williamson, JA
                                            1LT Dorothy D. Smith, JA
                                            Christopher T. DelGiorno, Esq.
                                             Trial Attorneys

                            ORDER OF DISMISSAL

    Count II of ASBCA No. 62355 has been withdrawn. Accordingly, Count II of
ASBCA No. 62355 is dismissed from the Board’s docket with prejudice.

      Dated: September 21, 2022



                                            HEIDI L. OSTERHOUT
                                            Administrative Judge
                                            Armed Services Board
                                            of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62355 Count II, Appeal of BNN
Logistics, rendered in conformance with the Board’s Charter.

       Dated: September 21, 2022




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2